Citation Nr: 1014402	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-00 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for Hodgkin's disease, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In June 2009 the Veteran testified in a hearing before the 
RO's Decision Review Officer (DRO).  A transcript of that 
testimony is associated with the claims file.

The issue of service connection for a psychiatric disorder is 
addressed in the Remand that follows the Order section of 
this decision.


FINDINGS OF FACT

1.  The Veteran is not shown to have been exposed to 
herbicides during service.

2.  Hodgkin's disease was not present until more than one 
year following the Veteran's discharge from service and is 
not etiologically related to service.


CONCLUSION OF LAW

Hodgkin's disease was not incurred in or aggravated by active 
service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for Hodgkin's 
disease.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice, to include the effective-date and disability 
rating elements, in a letter in February 2007.  The Veteran 
had ample opportunity to respond prior to issuance of the 
rating decision in November 2007.

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of the claims herein 
decided.  Neither the Veteran nor his representative has 
identified any outstanding, existing evidence that could be 
obtained to substantiate the claim, and the Board is also 
unaware of any such evidence. 

The Veteran has not been afforded a VA examination in regard 
to the claimed Hodgkin's disease.  However, the Veteran has 
not presented a prima facie case for service connection for 
the disorder, so remand for VA examination is not required at 
this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  The Board acknowledges that a veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service and thus trigger a requirement for medical 
examination; see McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  In this case, however, the Veteran has not asserted 
continued symptomology, and the record shows the disease 
became manifest nearly 30 years after discharge from service.  
Accordingly, McLendon does not apply.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests Hodgkin's disease to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

There is a rebuttable presumption of exposure to herbicides 
if claimant served in Vietnam, even if there is no record of 
treatment in service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 
3.307.  "Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation to Vietnam.  38 C.F.R. 
§ 3.313.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

STR show no indication of Hodgkin's disease or symptoms later 
associated with such disease during service, and there is no 
indication the disorder became manifest within the first year 
after service.  Review of the file shows Hodgkin's disease 
was identified in 1999, 29 years after his discharge from 
service.  Accordingly, presumptive service connection under 
38 C.F.R. § 3.309(a) is not warranted.

The Veteran attributes his Hodgkin's disease to exposure to 
herbicides during service.  Hodgkin's disease is a disorder 
for which the Secretary has established presumptive causation 
if a Veteran was exposed to herbicides; see 38 C.F.R. 
§ 3.309(e).   However, before the presumption can be 
established the Board must determine whether the Veteran was 
exposed to herbicides during service.

There is presumption of exposure to herbicides for 
servicemembers who served in the Republic of Vietnam during 
the period beginning on February 28, 1961 and ending on May 
7, 1975.  However, the Veteran does not assert, and the 
record does not show, that he served anywhere overseas, 
including the Republic of Vietnam.  Accordingly, the 
presumption of exposure does not apply.

Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

In this case, the Veteran contends that he was exposed to 
Agent Orange while performing guard duties at Lakehurst Naval 
Air Station, New Jersey.  The Veteran asserts that he had to 
guard various supplies, including 55-gallon drums of a liquid 
he later found out was Agent Orange. The Veteran asserts the 
drums would occasionally leak, and he would have to clean up 
the leakage without the benefit of protective garments.  
However, the Veteran cannot recall the color of the drums in 
question, or the markings thereon.  The Veteran learned after 
discharge from service, in conversation with a Navy pilot, 
that Lakehurst had been a staging area for nuclear and 
chemical weapons.  (See DRO Hearing Transcript, pages 14-18.)

VA has established a list of locations other than the 
Republic of Vietnam in which Agent Orange or other herbicides 
were known to be used or stored, within specific timeframes; 
Lakehurst Naval Air Station is not listed.  Accordingly, the 
burden is on the Veteran to demonstrate that he was actually 
exposed to Agent Orange at that location, but this he has 
failed to do.

The Veteran is competent to report his activities in service, 
including standing guard and including mopping up liquids.  
However, the Veteran admits he did not know the nature of the 
liquid he was handling at the time, and was only advised 
during informal conversation with an anonymous and unofficial 
source that it may have been Agent Orange.  Accordingly, 
without casting aspersions on the Veteran's sincerity, the 
Board finds he is not competent to report that he was 
actually exposed to Agent Orange or other herbicide at 
Lakehurst Air Station.

The Veteran has asserted that he informed a number of 
physicians about having been made to clean up Agent Orange in 
service, and that those physicians had attributed his 
Hodgkin's disease to such exposure. (See VA Form 21-4142 
dated in February 2007.)  However, careful review of the 
private treatment records associated with the file does not 
show any medical opinion relating Hodgkin's disease to active 
service; the Board notes in this regard that hearsay medical 
evidence does not constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 
Vet. App. 4 (1993).  ("What a physician said, and the 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence."  
Robinette, 8 Vet. App. at 77 (1995)).

In sum, the Veteran has shown medical evidence of diagnosed 
Hodgkin's disease; accordingly, the first element of service 
connection is met.  However, evidence of a present condition 
is generally not relevant to a claim for service connection, 
absent some competent linkage to military service.  Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992). 

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  In this case, there is no 
competent evidence of such an etiological connection, and no 
presumptive basis on which to find such a connection. 

Based on the medical and lay evidence above the Board finds 
the criteria for service connection are not met.  
Accordingly, the claim must be denied.

Because the evidence preponderates against the claim the 
benefit-of-the-doubt rule does not apply. 


ORDER

Service connection for Hodgkin's disease is denied.


REMAND

The RO denied service connection for PTSD because there was 
no evidence of diagnosed PTSD and no verified stressor.  
However, VA treatment records dated in 2007 show a clinical 
diagnosis of PTSD.  Also, the Veteran's claimed stressor is 
that he was subjected to a series of beatings by non-
commissioned officers, but the record does not indicate the 
Veteran has been advised of the alternative sources for 
evidence of stressors in a personal assault case, in 
compliance with the current provisions of 38 C.F.R. 
§ 3.304(f)(3).  

Also, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court found that an appellant's claim for service connection 
PTSD should have been construed more broadly by VA as a claim 
for service connection for any mental disability.  The Court 
noted that the claimant was not competent to diagnose a 
particular psychiatric disability, such as PTSD, but that he 
was competent to describe his mental symptoms.  Id. at 4-5, 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court 
also noted that the evidence submitted in support of the 
claim showed that the appellant had been diagnosed with 
psychiatric disabilities other than PTSD and that these 
disabilities arose, "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in 
construing a claim, the Board must consider any disability 
"that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  Id. at 5.  

In accordance with Clemons, the Board has concluded that the 
Veteran is seeking service connection for psychiatric 
disability, variously diagnosed.  On remand, the RO should 
address whether service connection is warranted for any 
psychiatric disability other than PTSD.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO must provide the Veteran 
with notice of the PTSD stressor 
evidence appropriate to cases in which 
the alleged stressor relates to an in-
service physical assault, in accordance 
with 38 C.F.R. § 3.304(f)(3) and M21-1, 
Part III, par. 5.14d, Exhibits B-10 and 
B-11.  The letter(s) to the Veteran, 
and any response, should be 
incorporated into the claims file.  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  The RO 
should particularly obtain up-to-date 
treatment records from VA or any other 
providers identified by the Veteran.  
All records/responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the Veteran and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  On completion of the stressor 
development noted above, the RO should 
arrange for the veteran to undergo 
psychiatric examination by an 
appropriate examiner at an appropriate 
VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner, and the 
report of examination should include 
discussion of the Veteran's documented 
psychosocial history and assertions.  

All tests and studies, to include 
psychological testing if deemed 
warranted, should be accomplished, and 
all clinical findings should be 
reported in detail.  

The examiner should render an opinion, 
consistent with sound medical 
principles, as to whether it is at 
least as likely as not (i.e., there is 
at least a 50 percent probability) that 
the Veteran has a psychiatric 
disability, to include PTSD, as a 
result of his military service.  The 
examiner should explain how the 
diagnostic criteria are met.  

If the examiner diagnoses PTSD, he or 
she should comment upon the link 
between any verified in-service 
stressor(s) and the diagnosed PTSD. The 
examiner is reminded that when the 
claimed stressor is physical assault in 
service, credible supporting evidence 
may consist of a medical opinion, based 
on review of the evidence, that the 
personal assault occurred; see 
38 C.F.R. § 3.304(f)(3).  Accordingly, 
if the examiner associates current PTSD 
with physical assault during service, 
the examiner should specifically 
indicate whether the Veteran's account 
of such assault is credible.     

The rationale for all opinions 
expressed should be provided.

4.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
action, and any other development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for a psychiatric disorder, 
to include PTSD.  If the benefit sought 
on appeal remains denied, the RO should 
furnish to the Veteran and his 
representative a Supplemental SOC 
(SSOC) that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response.  
Thereafter, the file should be returned 
to the Board as appropriate for further 
appellate review.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


